DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and all intervening claims.

Examiner’s Comment
Examiner will proceed with Final rejection as Applicant did not indicate participation in the DSMER Pilot Program.

Response to Amendment
This action is in response to the communications and remarks filed on 11/04/2022. Claims 1-5, 8-9, 11-17, and 20 have been amended. Claims 1-20 have been examined and are pending.
Response to Arguments
Applicant’s Amendments necessitated anew ground of rejection; accordingly, Applicant’s arguments see pages 7-9 of remarks, filed 11/04/2022, with respect to amended independent claims 1 and 11 (Findlay in view of Datta Ray) have been considered but are moot in view of the new ground of rejections (Findlay, US PG Publication (20170346846 A1), in view of Jevans, US PG Publication (20160112451 A1) applied below.
Applicant’s arguments and amendments see pages 9-13 of remarks, filed 11/04/2022, with respect to claims 1-20 rejection under U.S.C. 101, have been fully considered and are persuasive. Per the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Step 1: meets the statutory category of process; Step 2A/Prong 1: recited claims meet a method(s) of organizing human activity, thus an abstract idea; and Step 2B/Prong 2:  is a provides additional clarity of hardware and functionality, specifically to the collecting, normalizing, determining, correlating, and using the aggregated cyber risk scores from individual network devices now perform at least one of an automated action of: providing an alert to a user comprising the cyber risk score the entity/network device, generating a dashboard comprising the cyber risk score for the entity/network device or initiating a corrective action responsive to the cyber risk score for the entity/network devices; when viewed as a whole appears to determining an using the cyber risk scores for a plurality of devices in a network, which is significantly more, a computer technology improvement, and subject matter eligible. Claims 1-20 have been rejected under Alice 35 US 101. Examiner withdraws the 101 Alice rejection for claims 1-20.  
Applicants’ arguments in the instant Amendment, filed on *, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Claims 1-3, 5, 6, 8, 11-14, and 16-20 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent Publication No. 2017/0346846 ("Findlay"), in view of U.S. Patent Publication No. 2019/0156257 ("Datta Ray")...The current amendment to claim 1 is intended to clarify that the processing circuit uses the individual cyber risk scores for the individual network devices as inputs to calculate the cyber risk score for the entity as a whole. Applicant submits that the combination of Findlay and Datta Ray does not teach or suggest the combination of features recited in amended claim 1. For example, the combination of Findlay and Datta Ray does not teach or suggest a method for determining and using a cyber risk score for an entity that includes "determining, by the processing circuit, the cyber risk score for the entity by aggregating the individual cyber risk scores for the individual network devices and using the individual cyber risk scores for the individual network devices as inputs to calculate the cyber risk score for the entity." 
		The Office Action acknowledges that Findlay does not teach a system that includes "determining, the cyber risk score for the entity by aggregating the individual cyber risk scores of the individual network devices" as recited in previous claim 1 and cites Datta Ray for allegedly teaching this feature. Specifically, the Office Action cites paragraphs [0020], [0723], [0740], [0741], [0748], and [0749] of Datta Ray as allegedly teaching this feature. The cited portion of Datta Ray relates to a method of computing a threat collection that "represents relative valuation of each of these N threats for the given set of vulnerabilities." However, the system in Datta Ray does not use individual threat scores as inputs to calculate an aggregate score for the entity as a whole, but rather merely gathers or collects individual threat scores. Even if the act of gathering individual threat scores in Datta Ray could be considered aggregating such scores, Datta Ray does not teach "determining [a] cyber risk score for [an] entity... using the individual cyber risk scores for the individual network devices as inputs to calculate the cyber risk score for the entity." Instead, Datta Ray appears to only collect and rank threats individually without using the individual threat scores as inputs to calculate an aggregate score for the entity as a whole..” 
The Examiner disagrees with the Applicant’s argument. The Examiner respectfully submits that Datta Ray does disclose "determining, by the processing circuit, the cyber risk score for the entity by aggregating the individual cyber risk scores for the individual network devices;” as taught by Datta Ray, ¶0020: aggregating and correlation available information pervasively with the domain and situational contexts with automated guidelines.  ¶0723: Computing the business function collection (1×n) with asset score collection (N×M) results in a 1×N collection. This intermediate collection represents relative valuation of each of these N assets for the given set of business functions. ¶¶0740-0741: A threat is a quantification of how a particular threat affects a particular vulnerability. Security Risk related threat from vulnerability valuation is calculated: (1508) (electric power domain): Computing the vulnerability collection (1×N) with threat from vulnerability collection (N×M) results in a (1×N) collection. This final collection represents relative valuation of each of these N threats for the given set of vulnerabilities. ¶¶0748-0749: Security Risk related ranked business function to threat output: (1510) (electric power domain): The reverse tree look from (1509) is aggregated into a collection which shows the ranked threats correlated back to the original business functions.
“... and using the individual cyber risk scores for the individual network devices as inputs to calculate the cyber risk score for the entity." Datta Ray teaches not only collects and ranks threats individually without calculating an aggregate score. Datta Ray also teaches aggregates available information pervasively, proactively soliciting evidence from additional sources, etc. minimizing false positives [Datta Ray, ¶0020]. However, arguendo, Examiner identified Jevans, US PG Publication (20160112451 A1) to reject the amended claim limitations below.
Applicant’s arguments: “For at least these reasons, Applicant submits that amended claim 1 is patentable over the combination of Findlay and Datta Ray. Claim 11 has been amended to recite features analogous to those discussed above with respect to claim 1, and is patentable for similar reasons. Claims 2, 3, 5, 6, 8, 12-14, and 16-20 depend variously from claims 1 and 11 and are patentable for at least For at least these reasons, Applicant submits that amended claim 1 is patentable over the combination of Findlay and Datta Ray. Claim 11 has been amended to recite features analogous to those discussed above with respect to claim 1, and is patentable for similar reasons. Claims 2, 3, 5, 6, 8, 12-14, and 16-20 depend variously from claims 1 and 11 and are patentable for at least the same reasons as claims 1 and 11, even without regard to the further patentable features recited therein.”
The Examiner respectfully submits that the same rationale applies above as to the dependent claims 2, 3, 5, 6, 8, 12-14, and 16-20 depend respectively  from independent claims 1 and 11.
Applicant’s arguments: “Claims 4, 9, 10, and 15 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Findlay in view of Datta Ray and further in view of U.S. Patent Publication No. 2019/0265971 ("Behzadi"). Claims 4, 9, 10, and 15 depend variously from claims 1 and 11. 
		Behzadi does do not teach or suggest the features missing from Findlay and Datta Ray, discussed above with respect to claims 1 and 11. Accordingly, claims 1 and 11 and their dependent claims, claims 4, 9, 10, and 15, are patentable over Findlay Datta Ray, and Behzadi in any combination. For at least these reasons, Applicant respectfully requests favorable reconsideration of the rejections under § 103.”
As stated above, Examiner respectfully submits that the same rationale applies above as to the dependent claims 4, 9, 10, and 15, depend respectively, from independent claims 1 and 11.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3,11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay, US PG Publication (20170346846 A1), in view of Jevans, US PG Publication (20160112451 A1).
Regarding currently amended claims 1 and 11, Findlay teaches a method for determining and using a cyber risk score for an entity having a plurality of devices on a network[Findlay, ¶0012: A system comprising a first module allowing a user to establish in respect of one or more activities of an enterprise incorporating at least one of electronic devices and communications networks a threat risk assessment and analysis (TRAA) with respect to one or more attacks, and a second module allowing the user to access information relating to at least one of threat reporting and security responses in respect of one or more attacks. ¶¶0091, 0098, and 0102-0103: The system 200 includes an electronic device 204 (i.e. smartphone 155, an access point (AP) 206, such as first AP 110) and one more device 207 (i.e. communication servers, streaming media servers, and router like first and second servers 190A/B)], the method comprising; and a system for determining and using a cyber risk score for an entity having a plurality of network devices, the system comprising: [Findlay, ¶¶0247 and 0264-0265: gaps in vulnerability analysis foundation and weak calculation of residual risks; ¶¶0098 and 0261: Threat Information Gathering and Incident Reporting (TIGIR) system addresses limitations within current cyber security methodologies, calculates costs, exploits first data related to user’s assets and third data related to third party security methodologies and solutions and one or more algorithms to provide at least one of: identify residual risk and recommendations to reduce enterprise exposure and provide increased security within the one or more security domains. Collect internal, external and client-reported threat data and perform compound analysis of internal, external and client-reported threat data using detailed threat characteristics to enhance threat identification and distributed threat mitigation]
a server, comprising a processing circuit having a memory storing processing instructions, said processing circuit configured to: [Findlay, ¶0089: First and second servers 190A and 190B may host embodiments of inventions multiple services associated with a provider; supporting database application platforms (DAP); ¶¶0091-0093, 0098, and 0102-0103: electronic device 204 like servers include processors 210 and 211 with non-exhaustive list of memories 212 and 213; one more device 207 (i.e. communication servers, streaming media servers, and router like first and second servers 190A/B)]
collecting, by a processing circuit, a first set of data from individual network devices and a second set of data including risk data from an external data source; [Findlay 20170346846A1, ¶¶0019 and 0020: TIGIR system comprising threat - risk and reporting software systems to address limitations present within current security methodologies and solutions enacted by an enterprise with respect to one or more security domains. TIGIR exploits first data relating to the user ' s assets, second data relating to the enterprise ' s security methodologies and solutions. ¶¶0022 and 0263: provide risk analysis of an enterprise’s current security posture, as well a vulnerability gap analysis. ¶0264: identify residual risk and recommendations to reduce enterprise exposure and provide increased security within the one or more security domains. ¶0265: collect internal, external and client-reported threat data...]
normalizing, by the processing circuit, the first set of data and the second set of data; [Findlay, ¶¶0230-0231: Component of TIGIR, Threat Reporting and Response Database (TRRD) component provides a framework gathering from select internal and external sources, open sourced and continuously compounds intelligence on historical and live threats. The TRRD utilizes data framework from TRAA to normalize data to ensure compatibility and relevancy to database classes made available for various report types and live alerts]
While Findlay teaches correlating, the normalized first set of data with the normalized second set of data [Findlay, ¶¶0230-0231 and 0242: The TRRD utilizes data framework from TRAA to normalize data to ensure compatibility and relevancy to database classes made available for various report types and live alerts; calculate risk and initial risk are compared]; however, Findlay fails to explicitly teach but Jevans teaches correlating, by the processing circuit, the normalized first set of data with the normalized second set of data to determine individual cyber risk scores for the individual network devices, ¶0003: plurality of applications residing of mobile devices configured to access an enterprise system where the determining if the plurality of application meet/exceed risk score thresholds. ¶¶0024-0025 and 0027: Fig. 1 shows an exemplary architecture 100 of a mobile device management system where system 105 communicate with client device(s) 115 with application(s) 155 and enterprise services 150A-N via a network 120. ¶0005: (d) calculating a risk score for each of the plurality of applications based on the application behaviors of each mobile device. ¶0019: the risk analysis system could provide detailed information about any behaviors of the application which can be correlated with external information (i.e. correlate websites that an application communicates with against known websites operated by criminals.). ¶0020: the present technology may include various processes such as a ...normalizing scores to a pre-defined range] and 
determining, by the processing circuit, the cyber risk score for the entity by aggregating the individual cyber risk scores [[of]] for the individual network devices, by the processing circuit [Jevans, See ¶0003: plurality of applications residing of mobile devices configured to access an enterprise system where the determining if the plurality of application meet/exceed risk score thresholds. ¶0005: (d) calculating a risk score for each of the plurality of applications based on the application behaviors of each mobile device. ¶¶0040, 0052 and 0058: system 105 (the entity) calculates at operation 206 a composite (e.g., average or weighted combination) of the privacy, data leakage, or malicious behavior scores)). Performing a risk category analysis at operation 314 where the system 105 groups pluralities of dangerous application behaviors into a plurality of specific risk categories.] and using the individual cyber risk scores for the individual network devices as inputs to calculate the cyber risk score for the entity; and, [Jevans, ¶¶0039-0042 and 0052: As these behaviors are identified, the system 105... Next, the method can include the system 105 calculating, at operation 206, a risk score for the application based on the privacy, data leakage, or malicious behavior that is determined for the application. In some embodiments, this score is a composite. In one embodiment, a highest of these individual risk scores becomes the composite risk score. In other embodiments there could be more or fewer risk categories added to the component risk score. In one embodiment, there is no component risk score, but application behaviors are grouped into risk categories for future reference.]
using, by the processing circuit, the cyber risk score for the entity or the individual cyber risk scores for the individual network devices to perform an automated action comprising at least one of (i) providing an alert to a user comprising the cyber risk score for the entity or the individual cyber risk scores for the individual network devices, (ii) generating a dashboard comprising the cyber risk score for the entity or the individual cyber risk scores for the individual network devices, or (iii) initiating a corrective action responsive to the cyber risk score for the entity or the individual cyber risk scores for the individual network devices. [Jevans, ¶¶0065-0066: Additional actions that can occur when a device or application violates a policy include, but are not limited to, locking of the device. When an application exceeds administrator-defined risk thresholds several remediation actions may be taken such as notify the user, warn the user, retire the device, or quarantine the device.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a security threat information gather and incident reporting systems of Findlay and before him or her by including the teachings the teachings of a system and methods for application security analysis of Jevans. The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information with external information to perform various processes, one of which is a single composite score of application’s behavior [Jevans, ¶¶0019-0020].  
Regarding claims 3 and 14, the combination of Findlay and Jevans teach claim 1 as described above.
Findlay teaches wherein the normalizing step includes decomposing the data. [Findlay, ¶0220: A Comprehensive Risk Assessment addresses separately and in detail key risk areas before consolidating them into the Residual Risk and Recommendations. See ¶¶0230-0231: The TRRD utilizes data framework from TRAA to normalize data]
Claims 2, 5-6, 8, 12-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay, US PG Publication (20170346846 A1), in view of Jevans, US PG Publication (20160112451 A1), in view of Datta Ray, US PG Publication (20190156257 A1).
Regarding claims 2 and 12, the combination of Findlay and Jevans teach claim 1 as described above.
 	However, the combination of Findlay and Jevans fails to explicitly teach but Datta Ray teaches wherein the second set of data comprises at least one of architectural data, contextual data and social media data. [Datta Ray, ¶0139: operational system 610 knowledge comprise of one or more categories of data: structural]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Findlay and Jevans before him or her by including the teachings of a pervasive, domain, and situational-aware, adaptive, automated, and coordinated big data analysis, contextual learning and predictive control of business and operational risks and security of Datta Ray. The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information pervasively with the domain and situational contexts with the second set of data includes structural data categories as taught by Datta Ray [Datta Ray, ¶0139].  

Regarding claims 5 and 16, the combination of Findlay and Jevans teach claim 1 as described above.
 	However, the combination of Findlay and Jevans fail to explicitly teach but Datta Ray teaches wherein determining the individual cyber risk scores is based on at least one of geographical location of the network device, cyber vulnerability of the network device and a combination thereof. [Datta Ray , ¶¶0659-0660: security risks to be evaluated on impact of safety – occurrence or probability of disabling security latch]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Findlay and Jevans before him or her by including the teachings of a pervasive, domain, and situational-aware, adaptive, automated, and coordinated big data analysis, contextual learning and predictive control of business and operational risks and security of Datta Ray. The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information pervasively with the domain and situational contexts with security risks based on the impact of safety measures as taught by Datta Ray [Datta Ray, ¶¶0659-0660].  

Regarding claim 6, the combination of Findlay and Jevans teach claim 1 as described above.
However, the combination of Findlay and Jevans fail to explicitly teach but Datta Ray teaches wherein the first set of data is selected from the group consisting of device configuration, IP address, MAC address, and data related to software operated on the network devices. [Datta Ray , ¶¶0013-0014: groups of assets are identified through threats/vulnerabilities; ¶¶0104-0105 0107 0112 0144 0155 and 0159: monitored and controlled elements (MCE) include, but are not limited to: any software element within devices (308, 311, 312, 317, 318), e.g., domain specific applications; incoming and outgoing address of protocol specific knowledge. Examiner interprets that the information traversing  the communication network may be via the Internet which include routers, switches that utilize well known methodologies of IP and MAC addresses embedded in layer 2 and 3 devices; this also includes computers or servers that have operating systems]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Findlay and Jevans before him or her by including the teachings of a pervasive, domain, and situational-aware, adaptive, automated, and coordinated big data analysis, contextual learning and predictive control of business and operational risks and security of Datta Ray. The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information pervasively with the domain and situational contexts with selected groups that include IP/MAC address and software element(s) of on a device as taught by Datta Ray [Datta Ray, ¶¶0013-0014].  

Regarding claim 8, 17, and 20, the combination of Findlay and Jevans teach claim 1 as described above.
However, the combination of Findlay and Jevans fail to explicitly teach but Datta Ray teaches further includes displaying and sorting the individual network devices by the individual cyber risk scores on a user interface. [Datta Ray, ¶0189: graphical displays show quantitative, geographical, and temporal information, highlight MCE that need extra attention, archive logs sorted and classified according to various specified criteria]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Findlay and Jevans before him or her by including the teachings of a pervasive, domain, and situational-aware, adaptive, automated, and coordinated big data analysis, contextual learning and predictive control of business and operational risks and security of Datta Ray.  The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information pervasively with the domain and situational contexts with the ability to display and sort scores graphically as taught by Datta Ray [Datta Ray, ¶0189].  

Regarding claim 13, the combination of Findlay Jevans and Datta Ray teach claim 12 as described above.
However, the combination of Findlay and Jevans fails to explicitly teach but Datta Ray teaches wherein the architectural data comprising one or more tier architectures, the contextual data comprising contextual information of at least one of a process, an event, an occupant, the network devices, [[and]] or the social media data comprising at least one of social data of the entity, personal data of the entity, social data of an occupant, [[and]] or personal data of an occupant. [See Datta Ray, ¶0139: operational system 610 knowledge comprise of one or more categories of data: functional, structural, and vulnerability. ¶0142: Vulnerability can be analyzed in the context of specific hardware...]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Findlay and Jevans before him or her by including the teachings of a pervasive, domain, and situational-aware, adaptive, automated, and coordinated big data analysis, contextual learning and predictive control of business and operational risks and security of Datta Ray. The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information pervasively with the domain and situational contexts with the second set of data includes structural data categories as taught by Datta Ray [Datta Ray, ¶0139].  
Claims  4, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay, US PG Publication (20170346846 A1), in view of Jevans, US PG Publication (20160112451 A1), in view of Datta Ray, US PG Publication (20190156257 A1), in view of Behzadi et al., hereinafter (“Behzadi”), US PG Publication (20190265971 A1).

Regarding claims 4 and 15, the combination of Findlay and Jevans teach claim 1 as described above.
While Datta Ray teaches correlating, the normalized first set of data with the normalized second set of data [Datta Ray, See ¶0020: aggregating and correlation available information pervasively with the domain and situational contexts with automated guidelines. ¶¶0713 and 0716:  The security risk relate business function to assets correlations; a collection of cells which shows the assets as correlated to a specific business function, one row for each asset.]; however, the combination of Findlay and Jevans fail to explicitly teach but Behzadi teaches correlating further comprises correlating a hierarchy of the network devices with the normalized first and second sets of data. [Behzadi, ¶0228: With the integration component 202 and the data services component 204, the system 200 is designed to aggregate, federate, and normalize significant volumes of disparate, real-time operational data. ¶0479: operators are enabled to make more informed maintenance decisions by assessing risk at different levels of equipment or organizational hierarchy. ¶¶0517 and 0518: To identify and correlate the effect of historical and current factors influencing supply network risk analytics also integrates externally-gathered data; ... correlated all of these data inputs, supply network risk analytics employs machine learning algorithms to identify the most significant, potential production delays and delivery risks associated with each unique product and production line, at any current point in time.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Findlay, Jevans, and Datta Ray before him or her by including the teachings of systems and methods for IoT data processing and enterprise applications of Behzadi. The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information pervasively with the domain and situational contexts with automated guidelines.as taught by Datta Ray with business intelligence reports/dashboards/etc. that organize and aggregate into hierarchies imported from data maintained on external data sources into an enterprise IoT platform of the utilities sector as well as identify and correlate risk analytics of Behzadi [Behzadi, ¶¶0517-0520 and 0560].  
Regarding claim 9, the combination of Findlay and Jevans teach claim 1 as described above.
While Datta Ray teaches individual risk scores [Datta Ray, ¶¶0704 and 0706-0709: Security risks to be evaluated]; however, the combination of Findlay and Jevans fail to explicitly teach but Behzadi teaches further comprises storing or updating the individual risk scores in a memory. [Behzadi, ¶0479: updates risk scores in real time; ¶0571: data services module 3206 is responsible for persisting (storing) large and increasing volumes of data, while also making data readily available for analytical calculations.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Findlay, Jevans, and Datta Ray before him or her by including the teachings of systems and methods for IoT data processing and enterprise applications of Behzadi. The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information pervasively with the domain and situational contexts with automated guidelines.as taught by Datta Ray with business intelligence reports/dashboards/etc. that organize and aggregate into hierarchies imported from data maintained on external data sources into an enterprise IoT platform of the utilities sector as well as using data service module to update and/or store risk scores of Behzadi [Behzadi, ¶¶0479 and 0571].  
Regarding claim 10, the combination of Findlay and Jevans teach claim 1 as described above.
While Datta Ray teaches individual risk scores [Datta Ray, ¶¶0704 and 0706-0709: Security risks to be evaluated]; however, the combination of Findlay and Jevans fail to explicitly teach but Behzadi teaches wherein determining the individual cyber risk scores of the individual network devices and the cyber risk score of the entity occurs in real time or near real time. [Behzadi, ¶0479: continuously applies advanced machine learning techniques to update risk scores in real time]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Findlay, Jevans, and Datta Ray before him or her by including the teachings of systems and methods for IoT data processing and enterprise applications of Behzadi. The motivation/suggestion would have been obvious to try to modify the TIGIR system of Findlay by aggregating and correlating available information pervasively with the domain and situational contexts with automated guidelines.as taught by Datta Ray with business intelligence reports/dashboards/etc. that organize and aggregate into hierarchies imported from data maintained on external data sources into an enterprise IoT platform of the utilities sector as well as using machine learning to determine risk scores close to or near real-time of Behzadi [Behzadi, ¶0479].  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sakinah White Taylor/           Primary Examiner, Art Unit 2497